The superior court did not err in overruling the certiorari.
                        DECIDED OCTOBER 20, 1943.
The defendant was convicted of possessing tax-unpaid "moonshine" whisky. A police officer testified, that he and his partner were patrolling their beat, and overtook the defendant driving an automobile; that the hood of the automobile was slightly raised; that they stopped the defendant for the purpose of examining the hood, and that as they were in the act of raising the hood the defendant ran between two houses and disappeared. On raising the hood the officers found a jug containing five gallons of "moonshine" whisky, with no revenue stamps thereon. The officer witness positively identified the defendant as the one who was operating the car. He said he knew the defendant, having seen him before. The defendant introduced evidence to sustain an alibi. His son testified that he (the son, and not the defendant), was the one who was driving the car. One officer testified that the defendant was a great deal heavier than the son, and that he (the officer) could not be mistaken as to the identity of the accused as the person who was operating the car. While the evidence was in sharp conflict as to the identity of the accused, the evidence for the State authorized the judge of the criminal court, who tried the case without a jury, to find the defendant guilty. The judge of the superior court did not err in overruling the certiorari.
Judgment affirmed. Broyles, C. J., and MacIntyre, J., concur.